Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Following reconsideration of Applicant’s arguments, the statements and data provided by the Declaration filed 7/30/2020 which support surprising results of the claimed invention, and the prior art including Wei et al. (2011-IDS), Wei et al. (2012-IDS) and US Application No. 13/325182 (form 892), the claims were found free of the prior art and the 103 rejection has been withdrawn. Because the Office agrees with Applicant’s arguments that the 13/325182 merely alludes to the use of a heterologous antigen, the Double Patenting has also been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648